         Case 1:19-cv-11697-ADB Document 87 Filed 07/30/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
LISA PIAZZA, JOSEPH BORDEN, and      )
RICHARD YUNKER,                      )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )  C.A. No. 1:19-CV-11697-ADB
                                     )
SANTANDER CONSUMER USA INC., )
and JMAC DISTRIBUTION LLC,           )
                                     )
      Defendants.                    )
___________________________________ )

       PLAINTIFFS’ CONSENT MOTION FOR PRELIMINARY APPROVAL OF
                       CLASS ACTION SETTLEMENT

       Plaintiffs Lisa Piazza, Joseph Borden, and Richard Yunker respectfully move the Court

for an order preliminarily approving the parties’ Class Action Settlement Agreement,

certification of a settlement class, and approval of Plaintiffs’ proposed Class Notice. In support

thereof, Plaintiffs submit the accompanying memorandum.

       WHEREFORE, Plaintiffs request that the Court enter an order:

           1. Preliminarily approving the Class Action Settlement Agreement attached as

               Exhibit 1;

           2. Preliminarily certifying the following class for purposes of settlement:

                   a. Settlement Class: All Accounts with respect to which Santander sent a
                      notice identical and/or substantially similar to the presale notices attached
                      as Exhibit A to the Amended Complaint [Dkt. 46] (a “Contested Pre-Sale
                      Notice”) at any time during the Class Period and sold leased, licensed or
                      otherwise disposed of the vehicle referred to in such notice pursuant to
                      such Contested Pre-Sale Notice, and/or sent a notice identical and/or
                      substantially similar to the post-sale notice attached as Exhibit B to the
                      Amended Complaint, on or after July 22, 2016; excluding: (i) any Account
                      that includes within the applicable RISC (as defined in Section 1), a
                      provision requiring the parties to submit to binding non-class arbitration in


                                                 1
         Case 1:19-cv-11697-ADB Document 87 Filed 07/30/21 Page 2 of 2




                      lieu of participation in litigation upon the election of either party, and (ii)
                      any Account that is subject to a judgment or a release agreement in favor
                      of Santander;

           3. Approving the form and issuance of the Class Notice, attached as Exhibit 2; and

           4. Entering the preliminary approval order attached as Exhibit 3.

                                                      Respectfully submitted,

                                                      LISA PIAZZA, JOSEPH BORDEN, and
                                                      RICHARD YUNKER,

                                                      By their attorneys,

                                                      /s/ Nicholas F. Ortiz
                                                      _____________________________
                                                      Nicholas F. Ortiz (BBO # 655135)
                                                      Raven Moeslinger (BBO # 687956)
                                                      Law Office of Nicholas F. Ortiz, P.C.
                                                      50 Congress Street, Suite 540
                                                      Boston, MA 02109
                                                      (617) 338-9400
                                                      nfo@mass-legal.com

                                CERTIFICATE OF SERVICE

       I, Raven Moeslinger, hereby certify that today I caused to be served the within on counsel

for the defendant via ECF service.

                                                      /s/ Raven Moeslinger
                                                      _____________________________
                                                      Raven Moeslinger




                                                 2
